DETAILED ACTION
This office action is in response to the arguments filed on 7/14/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. Claims 8 and 16 are withdrawn as Non-Elected claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/20222 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 9, 11-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollis (US 2013/0194032).
With respect to Claim 1, Hollis shows (Fig 1) all aspects of the current invention including an assembly, comprising:
an integrated circuit die (104) comprising a processing core (120) and a plurality of through silicon vias (TSVs) (112) coupled to corresponding voltage domains (V) of the integrated circuit die that provide at least a portion of a supply power to the processing core (par 16)
wherein the TSVs penetrate an entire vertical thickness through the integrated circuit die between connection pads on a first face of the integrated circuit die and a second face of the integrated circuit die supplying at least the portion of the supply power (par 15; discusses how the integrated circuit die,  and the capacitive chip, and the signal distribution component in the multi-chip module are coupled by die interconnects, such as pads, solder bumps, microbumps, or copper pillars)
one or more capacitive elements (102) external to the integrated circuit die and conductively coupled on the first face of the integrated circuit die to selected ones of the TSVs through the connection pads (par 17)
With respect to Claim 2, Hollis shows (Fig 2) wherein the one or more capacitive elements comprise decoupling capacitors coupled between pairs of the selected ones of the TSVs (par 22-23).

With respect to Claim 3, Hollis shows (Fig 1) further comprising wherein the one or more capacitive elements (102) included in an additional integrated circuit die comprising a semiconductor capacitor array (110) positioned onto the first face of the integrated circuit device to conductively couple to the selected ones of the TSVs.
Furthermore, Hollis shows (Fig 7) further comprising wherein the capacitive elements (703) comprising a semiconductor capacitor array (710) positioned onto the first face of an integrated circuit device (704) to conductively couple to the selected ones of the TSVs (712).
With respect to Claim 4, Hollis shows (Fig 1) conductive pads on the semiconductor capacitor array configured to couple to the selected ones of the TSVs via solder bumps (par 15; discusses how the integrated circuit die,  and the capacitive chip, and the signal distribution component in the multi-chip module are coupled by die interconnects, such as pads, solder bumps, microbumps, or copper pillars)
With respect to Claim 5, Hollis shows (Fig 1) the semiconductor capacitor array comprising an integrated array of one or more among silicon capacitance elements, metal-oxide-semiconductor capacitance elements, and metal- insulator-semiconductor capacitance elements
With respect to Claim 6, Hollis shows (Fig 6) comprising at least a metallization layer of the semiconductor capacitor array configured to form groupings of the one or more capacitance elements among the voltage domains (par 35)
With respect to Claim 7, Hollis shows (Fig 7) wherein the integrated circuit device comprises a first minimum feature size manufactured using a first semiconductor technology generation, and wherein the additional integrated circuit die comprises a second minimum feature size larger than the first minimum feature size manufactured using a second semiconductor technology generation older than the first semiconductor technology generation (par 34).
With respect to Claim 9, Hollis shows (Fig 6) further comprising at least a metallization layer of the integrated circuit die configured to couple the selected ones of the TSVs to the one or more capacitive elements (par 35)
With respect to Claim 11, Hollis shows (Fig 7) all aspects of the current invention including an integrated circuit arrangement, comprising:
a system-on-a-chip (SoC) die (704) comprising a processing core (720) and a plurality of voltage domains that provide at least a portion of a supply power to the processing core coupled to silicon vias (TSVs) (712) (par 16)
wherein the TSVs penetrate an entire vertical thickness through the system-on-a-chip (SoC) die between connection pads on a first face of the system-on-a-chip (SoC) die and a second face of the system-on-a-chip (SoC) die supplying at least the portion of the supply power (par 15; discusses how the integrated circuit die,  and the capacitive chip, and the signal distribution component in the multi-chip module are coupled by die interconnects, such as pads, solder bumps, microbumps, or copper pillars)
capacitive elements (703) positioned onto the first face of the SoC die and conductively coupled on the first face of the SoC die to selected TSVs through the connection pads  (par 17)

With respect to Claim 12, Hollis shows (Fig 1) further comprising wherein the one or more capacitive elements (102) included in an additional integrated circuit die comprising a semiconductor capacitor array (110) positioned onto the first face of the integrated circuit device to conductively couple to the selected ones of the TSVs.
Furthermore, Hollis shows (Fig 7) further comprising wherein the capacitive elements (703) comprising a semiconductor capacitor array (710) positioned onto the first face of an integrated circuit device (704) to conductively couple to the selected ones of the TSVs (712).
With respect to Claim 13, Hollis shows (Fig 1) conductive pads on the semiconductor capacitor array configured to couple to the selected ones of the TSVs via solder bumps (par 15; discusses how the integrated circuit die,  and the capacitive chip, and the signal distribution component in the multi-chip module are coupled by die interconnects, such as pads, solder bumps, microbumps, or copper pillars)
With respect to Claim 14, Hollis shows (Fig 6) comprising at least a metallization layer of the semiconductor capacitor array configured to form groupings of the one or more capacitance elements among the voltage domains (par 35)
With respect to Claim 15, Hollis shows (Fig 7) wherein the integrated circuit device comprises a first minimum feature size manufactured using a first semiconductor technology generation, and wherein the additional integrated circuit die comprises a second minimum feature size larger than the first minimum feature size manufactured using a second semiconductor technology generation older than the first semiconductor technology generation (par 34).
With respect to Claim 17, Hollis shows (Fig 6) further comprising at least a metallization layer of the integrated circuit die configured to couple the selected ones of the TSVs to the one or more capacitive elements (par 35)
With respect to Claim 19, Hollis shows (Fig 6) all aspects of the current invention including a semiconductor capacitance device, comprising:
An integrated array of semiconductor capacitive elements (703/710)
a metallization layer configured to conductively couple selected semiconductor capacitors into voltage domain groupings (see Fig 6; par 35)
conductive pads disposed on a surface of the semiconductor capacitor device and configured to couple to silicon via (TSVs) (712) features of an external integrated circuit die that provide at least a portion of a supply power to the external integrated circuit, wherein the TSV features couple through the external integrated circuit die between connection pads on a first face of the external integrated circuit die and a second face of the external integrated circuit die supplying at least the portion of the supply power (par 15; discusses how the integrated circuit die,  and the capacitive chip, and the signal distribution component in the multi-chip module are coupled by die interconnects, such as pads, solder bumps, microbumps, or copper pillars)
With respect to Claim 20, Hollis shows (Fig 7) a gridded arrangement of the semiconductor capacitors forming the integrated array and having dicing channels of the semiconductor capacitance device positioned between individual rows and columns of the gridded arrangement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis (US 2013/0194032) in the view of Hosomi (US 2006/0231947).
With respect to Claim 10, Hollis shows most aspects of the current invention. However, Hollis does not teach a heat sink positioned onto at least the one or more capacitive elements.
 On the other hand, Hosomi shows (Fig 5A-6) an assembly, comprising an integrated circuit die (560), one or more capacitive elements (540) external to the integrated circuit die, a heat sink (680) positioned onto at least the one or more capacitive elements. Hosomi teaches doing so to maintain good thermal contact between an integrated circuit die, the one or more capacitive elements and the heat spreader (par 52).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a heat sink positioned onto at least the one or more capacitive elements in the device of Hollis to maintain good thermal contact between an integrated circuit die, the one or more capacitive elements and the heat spreader.
With respect to Claim 18, Hollis shows most aspects of the current invention. However, Hollis does not teach a heat sink positioned onto at least the one or more capacitive elements.
 On the other hand, Hosomi shows (Fig 5A-6) an assembly, comprising an integrated circuit die (560), one or more capacitive elements (540) external to the integrated circuit die, a heat sink (680) positioned onto at least the one or more capacitive elements. Hosomi teaches doing so to maintain good thermal contact between an integrated circuit die, the one or more capacitive elements and the heat spreader (par 52).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a heat sink positioned onto at least the one or more capacitive elements in the device of Hollis to maintain good thermal contact between an integrated circuit die, the one or more capacitive elements and the heat spreader.
Response to Arguments
Applicant’s arguments, see arguments filed 7/14/2022, with respect to the rejections of claims 1-7, 9-15 and 17-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hollis (US 2013/0194032). The current action is non-final.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                       /Q. B./
Examiner, Art Unit 2814

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814